Townsend, J.,
concurring specially. I am not inclined to agree
with the implication contained in this decision that where, in satisfaction of a judgment, the defendant has paid the full amount into court, and the sheriff receiving the money has paid it over to the authorized attorney of the minor plaintiffs next friend who has been bonded, such payment would not protect the defendant in a subsequent action by the minor on reaching majority and alleging that neither he nor his next friend had ever in fact received the money. I think that the defendant would be protected under such circumstances, and that the cases cited in the opinion are not authority for a contrary conclusion.
Neither do I agree with the contention of the attorney in *151this money rule that the provisions of Code § 9-606 as follows: “Without special authority, attorneys cannot receive anything in discharge of a client’s claim but the full amount in cash” 'refer to matters- transpiring in court. This Code section, according to judicial interpretation thereof, has always referred to transactions between the attorney for one party with the opposite party. The words “special authority” refer to authority granted the attorney by his client. I think that where the attorney is dealing with the court of which he is an officer, his authority to receive a check for money in the possession of the court and signed by another officer of the court should be presumed unless the contrary is shown. Accordingly, I do not think this Code section prevents the sheriff from insisting, if only as a matter of record, and for the protection of himself and his court, that his payments of court trust funds held by him be by check.
But, to reach the heart of the case, the sheriff is liable to be ruled) if at all, under the provisions of Code § 24-206 which provides for liability if he shall fail, on application, “to pay to the proper person or his attorney any money he may have in his hands.” The sheriff has not refused in this case to pay the money “to the proper person or his attorney.” He has offered the cash to the “party” (in this case the bonded next friend of the minor plaintiff) and he has offered the check to the attorney. The record, therefore shows no such failure to pay as would subject the sheriff to rule.